DETAILED ACTION
This Office action is in response to an Amendment filed January 25, 2021, for application 15561533, filed September 26, 2017. In this amendment, claim 14 was canceled, and no claims were added.  Claims 1, 3-13, 15 are pending, and have been examined, and have been rejected. 
The Examiner thanks the Applicant for the well-prepared amendment.  The Examiner appreciates the effort to carefully analyze the Office action, and make appropriate arguments and amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument

Regarding Drawing Objections:
Applicant’s amendments to the drawings overcome the objections, and thus the objections are removed.

Regarding Claim Interpretation - 35 U.S.C. § 112(f):
Applicant’s remarks are acknowledged.

Regarding Claim Rejections - 35 U.S.C. § 112(b):
Applicant’s claim amendments overcome the rejections, and thus the rejections are removed.

Claim Rejections - 35 U.S.C. § 101:
Applicant’s claim amendments overcome the rejections, and thus the rejections are removed. However, a new rejection is made under 35 U.S.C. § 112(b), which is necessitated by amendment.

Regarding Claim Rejections - 35 U.S.C. § 103:
Applicant’s arguments have been considered, but are not persuasive, as discussed below.
The Applicant argues:

    PNG
    media_image1.png
    183
    865
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    182
    863
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    333
    866
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    217
    862
    media_image4.png
    Greyscale

The Examiner respectfully replies:
While the Examiner appreciates the Applicant’s arguments, the Examiner respectfully disagrees, as follows.  The limitation at issue appears to be, “...the triggering procedure defining the devices to be triggered in a predetermined order,” which is taught 
First, Wendt clearly teaches, “defining the devices to be triggered in a predetermined order” in several spots, including paragraph 0010, because light sources sequentially switched on and off is triggering  devices in a predetermined list order:
[0010] According to an embodiment, the central controller may be configured to sequentially switch on and off each light source, while the other light sources remains switched off.
Further, figure 3, elements 303, 306 in the loop, trigger (switch on) each light source sequentially in a predetermined order:

    PNG
    media_image5.png
    590
    305
    media_image5.png
    Greyscale

Then, paragraph 0010 above recites that the central controller performs the triggering process, “to sequentially switch on and off each light source” and thus the central controller runs “the triggering procedure defining the devices to be triggered in a predetermined order.”  
Accordingly, Wendt teaches the limitation, “the triggering procedure defining the devices to be triggered in a predetermined order,” and the arguments are not persuasive. Thus the rejection is maintained.
activating lamps in a predetermined order. See the Conclusion section of this Office action.

The Applicant argues:

    PNG
    media_image6.png
    234
    788
    media_image6.png
    Greyscale

The Examiner respectfully replies:
As discussed above, the rejections of independent claims 1 and 13 are maintained. Thus the dependent claims are not allowable by dependency. Accordingly the rejections are maintained.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
Regarding claim 1:
an input for receiving identifying information from a device that has been triggered, 

The structure of “an input for receiving...” is supported in the specification in U.S. Patent Application Publication 20180081329 at paragraph 0054:
[0054] The identifier may be provided to the apparatus 1 wirelessly, for example via an infrared signal (in case the input 16 comprises an infrared receiver), a radio-frequency signal (in case the input 16 comprises an radio-frequency receiver) or an optical signal (in case the input 16 comprises an optical receiver), and may be provided to the apparatus in a wired way, for example via an electrical cable or an optical cable etc.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 15, the claim recites in lines 1-2, “A non-transitory computer-readable medium for storing a plurality of ... instructions...” The entire claim appears to have an interpretation as an intended use. Thus it is unclear what is being claimed. Further the transitional phrase appears to be closed. It is unclear comprising the method as defined in claim 13.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 


Claims 1, 4, 10, 11, 12, 13, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Knibbe (EP 1966624 B1) in view of Wendt (U.S. Patent Application Publication 20120032601).
Regarding claim 1, 13:
Knibbe teaches:
a display for displaying a representation (paragraph 0023, map displays local area and light fixtures,
[0023] For example, the UID 100 may have a display 160 that is configured to dislay a map of the local area upon detection of the location of the UID 100 in this local area, where the map also includes indications of the location of the UID 100 and light fixtures 120 located within the local area displayed on the map. 
), 

paragraph 0025, the controller or processor in the UID executes instructions in the memory 135,
[0025] The various controllers may be any type of controller or processor, such as those described in U.S. 2003/0057887 , that is capable of providing control signals in response to input signals from the UID 100, executing instruction stored in the memory 135, for example, which may be any type of memory, RAM, ROM, removable memory, CD-ROM, and the like, also as described in U.S. 2003/0057887 . The various circuit elements may be integrated together in any combinations or may be separate units interconnected together.
paragraph 0024, software for the UID is executed from memory 135,
[0024] Determining the location of the UID 100 and the nearest light source(s) 120, as well as reconfiguration of the UID in accordance with its location and control of light attribute of the nearest light source(s) 120 are suited to be carried out by a computer software program running on the system controller 170 or UID controller 145, for example. Such software can of course be embodied in a computer-readable medium, such as an integrated chip, a peripheral device or memory of the system controller 170 or memory 135 of the UID 100, which may include a dedicated processor for performing in accordance with the present invention, or may be a general-purpose processor wherein only one of many functions operates for performing in accordance with the present invention. 
paragraph 0014, UID sends a trigger signal upon entering a zone, and this process would have been controlled by software in the memory above,
[0014] The UID 100 transmits a signal either ..., or upon entering a zone or range of a signal transmitted by the lamp transceiver 125. Upon detection of the UID signal when the UID 100 is in range of the lighting systems 115, the light fixtures 120 transmit lamp signals that include their unique identity as well as their locations which may be pre-stored in the lamp memory 140. 
), 

paragraphs 0014, 0015, sensor 155 detects lamp signals including lamp ID,
[0014] The UID 100 transmits a signal either periodically, continuously, upon user activation, or upon entering a zone or range of a signal transmitted by the lamp transceiver 125. Upon detection of the UID signal when the UID 100 is in range of the lighting systems 115, the light fixtures 120 transmit lamp signals that include their unique identity as well as their locations which may be pre-stored in the lamp memory 140. Of course, the light fixtures 120 may transmit such lamp signals periodically, continuously, or upon user activation.[0015] The UID 100 includes a sensor 155 that, alone or in combination with the UID controller or processor 145, determines the location of the UID 100 from the lamp signals received by the UID transceiver 105. The lamp signals include lamp IDs, locations, and received signal strength or time of flight 
), and 

paragraph 0025, the controller or processor in the UID executes instructions in the memory 135,
[0025] The various controllers may be any type of controller or processor, such as those described in U.S. 2003/0057887 , that is capable of providing control signals in response to input signals from the UID 100, executing instruction stored in the memory 135, for example, which may be any type of memory, RAM, ROM, removable memory, CD-ROM, and the like, also as described in U.S. 2003/0057887 . The various circuit elements may be integrated together in any combinations or may be separate units interconnected together.
paragraph 0024, software for the UID is executed from memory 135,
[0024] Determining the location of the UID 100 and the nearest light source(s) 120, as well as reconfiguration of the UID in accordance with its location and control of light attribute of the nearest light source(s) 120 are suited to be carried out by a computer software program running on the system controller 170 or UID controller 145, for example. Such software can of course be embodied in a computer-readable medium, such as an integrated chip, a peripheral device or memory of the system controller 170 or memory 135 of the UID 100, which may include a dedicated processor for performing in accordance with the present invention, or may be a general-purpose processor wherein only one of many functions operates for performing in accordance with the present invention. 
paragraph 0014, UID sends a trigger signal upon entering a zone, and this process would have been controlled by software in the memory above,
[0014] The UID 100 transmits a signal either ..., or upon entering a zone or range of a signal transmitted by the lamp transceiver 125. Upon detection of the UID signal when the UID 100 is in range of the lighting systems 115, the light fixtures 120 transmit lamp signals that include their unique identity as well as their locations which may be pre-stored in the lamp memory 140. 
paragraph 0023, map displays local area and light fixtures which would have linked the representation on the display to the lamp identifier,
For example, the UID 100 may have a display 160 that is configured to dislay a map of the local area upon detection of the location of the UID 100 in this local area, where the map also includes indications of the location of the UID 100 and light fixtures 120 located within the local area displayed on the map. 
).

Knibbe does not specifically teach:


Wendt teaches:
figure 3, elements 303-306 in the loop, and paragraphs 0010, 0034, 0036, 0039, 0040, 0041, citations clearly show devices triggered in a predetermined order, especially paragraph 0010 recites that the light sources are sequentially switched on and off, which is predetermined order,
 
    PNG
    media_image5.png
    590
    305
    media_image5.png
    Greyscale


[0010] According to an embodiment, the central controller may be configured to sequentially switch on and off each light source, while the other light sources remains switched off. This enables a simple and cost efficient way to be able to identify individual light sources.


[0036] In step 303, one of the light sources is switched on by the central controller (while the other light sources remain switched off). 
[0039] In step 305, the relationships between the activated light source and each light sensor are stored in the memory of the central controller (i.e. it is stored whether the light source is in optical contact with the light sensor or not). 
[0040] In step 306, the activated light source is switched off. 
[0041] Steps 303 to 306 are then repeated for the other light sources until the relations between the light source and the light sensors have been checked for all light sources.
).

The art of Knibbe is directed to lighting commissioning.
The art of Wendt is directed to lighting commissioning.

The art of Knibbe and the art of Wendt are analogous art because they are both directed to lighting commissioning.
The motivation to use the teachings of Wendt with the teachings of Knibbe would have been the numerous benefits recited in Wendt including (paragraph 0010): 


Therefore, because there is motivation to combine the teachings of Wendt with the teachings of Knibbe, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to use the teachings of Wendt with the teachings of Knibbe to produce the claimed invention.


Regarding claim 4:
Knibbe does not specifically teaches:

Wendt teaches:
the processor is configured to generate the triggering information  (paragraphs 0054, 0033-0037, 0039-0041, the trigger procedure described below is performed by a processor using an algorithm, and thus the processor generates triggering information,
[0054] According to yet another embodiment, the central controller is configured to identify individual light sources by means of an identifier generated by intensity modulation. ... The identifier is registered by the light sensor, and can then be decoded by the central controller. Furthermore, the modulation schemes can be selected to use orthogonal patterns that allow detection of each individual identifier even when all light sources are synchronously modulated. An advantage is that multiple light sources can be switched on synchronously during the auto-commissioning procedure since identifiers of light sources in the same room can be read in parallel.


[0034] In step 301, all light sources are switched off by the central controller. 
[0035] Then, in step 302, the central controller receives a measurement signal from each light sensor. Each measurement signal indicates the light intensity as registered by the light sensor. This light intensity is stored in the memory of the central controller as an initial light intensity value for that light sensor. 
[0036] In step 303, one of the light sources is switched on by the central controller (while the other light sources remain switched off). 
[0037] In step 304, the central controller receives a new measurement signal from each light sensor.
[0039] In step 305, the relationships between the activated light source and each light sensor are stored in the memory of the central controller (i.e. it is stored whether the light source is in optical contact with the light sensor or not). 
[0040] In step 306, the activated light source is switched off. 
[0041] Steps 303 to 306 are then repeated for the other light sources until the relations between the light source and the light sensors have been checked for all light sources.
).

Regarding claim 10:
Knibbe teaches:
paragraph 0023, the location of the light fixtures defines the devices to be triggered, that is, the trigger procedure,
[0023] For example, the UID 100 may have a display 160 that is configured to display a map of the local area upon detection of the location of the UID 100 in this local area, where the map also includes indications of the location of the UID 100 and light fixtures 120 located within the local area displayed on the map.
).

Regarding claim 11:
Knibbe teaches:
A system comprising the apparatus as defined in claim 1 (taught as shown in claim 1 above) and further comprising the devices paragraphs 0011-0012, describes the system including the light devices,
[0011] The functionality of the remote control device or UID is changed based on its proximity to a light fixture. As shown in FIG. 1, the UID 100 has a transceiver 105 coupled to an antenna 110 for wireless communication with one or more lighting systems 115 that include one or more light sources 120, one of which is shown in greater detail and also includes a transceiver 125 coupled to an antenna 130 for wireless communication with the UID 100. The lamp transceiver 125 may be embedded in a ballast, controller 150 or electronic circuits associated with the light source or fixtures 120. For example, the UID 100 and lighting systems 115 communicate wirelessly via limited range technology such as Zigbee.TM. or Bluetooth.TM. protocols. 
[0012] The UID 100 has a memory 135 that stores UID identifying information as well as information that associates various parameters, presets and modes of operation with different lighting systems 115, a group of light fixtures 120 within a lighting system 115, or individual light fixtures 120. For clarity, a light fixture will be used to refer to one light fixture, a group of light fixtures, or one or more lighting systems.
).

Regarding claim 12:
Knibbe teaches:
paragraph 0014, lamp transceiver 125 is an arrangement for triggering the devices,
[0014] The UID 100 transmits a signal either ..., or upon entering a zone or range of a signal transmitted by the lamp transceiver 125. Upon detection of the UID signal when the UID 100 is in range of the lighting systems 115, the light fixtures 120 transmit lamp signals that include their unique identity as well as their locations which may be pre-stored in the lamp memory 140. 
).

Regarding claim 15:
Knibbe teaches:
A non-transitory computer-readable medium for storing a plurality of non-transitory computer-readable instruction that when executed on a processor are configured to perform the steps of paragraph 0024, computer software program embodied in a computer readable medium,
[0024] Determining the location of the UID 100 and the nearest light source(s) 120, as well as reconfiguration of the UID in accordance with its location and control of light attribute of the nearest light source(s) 120 are suited to be carried out by a computer software program running on the system controller 170 or UID controller 145, for example. Such software can of course be embodied in a computer-readable medium, such as an integrated chip, a peripheral device or memory of the system controller 170 or memory 135 of the UID 100, which may include a dedicated processor for performing in accordance with the present invention, or may be a general-purpose processor wherein only one of many functions operates for performing in accordance with the present invention.
).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Knibbe (EP 1966624 B1) as modified by Wendt 1, 4, 10, 11, 12, 13, 14, 15 above, further in view of Budde (U.S. Patent Application Publication 20080231203).

Regarding claim 3:
Knibbe does not specifically teaches:
the processor is configured to link the identifier and the representation via the order.
Budde teaches:
the processor is configured to link the identifier and the representation via the order (especially paragraph 0117, the addresses of the lighting units are matched by the controller to the lighting units position, and as shown below, the address is determined by the order of the lighting unit,
[0117] The system could comprise some sort of back channel, enabling the lighting units to send messages to the intelligent current source 12. For example, the lighting units could send their addresses to the intelligent current source 12 using the same current modulation technique as described above. These may be matched by the controller 16 to the individual lighting units position in the line. Also, the lighting unit could acknowledge receipt of a message from the intelligent current source 12 in this way.
Figures 5, 6, show serial order of lighting units,

    PNG
    media_image7.png
    759
    510
    media_image7.png
    Greyscale


paragraph 0011, lighting unit controlled by its position in the chain,
[0011] The light sources may be distributed in space, e.g. ordered in a one-dimensional arrangement forming a line, or in a two-dimensional arrangement, e.g. forming a matrix. The ordering is in each case preferred to be one-dimensional due to the series connection; nevertheless, one-dimensional ordering can easily be mapped into two-dimensional structures, e.g. by folding a line into several lines, thereby creating a matrix structure. As will be apparent further on, the series connection may advantageously be used to allow easy configuring of the system, so that each lighting unit may be controlled according to its position in the distribution, allowing for automatic installation.

paragraph 0017, detects ordering of lighting units in the series,
[0017] As will be discussed, operation of a switching means may advantageously be employed for automatic configuration of the lighting system. The ability of provides an easy way of detecting the ordering of the lighting units within the series connection.

paragraph 0021, associating address data in order,
[0021] According to a further preferred embodiment, the configuration step comprises associating configuration data (e.g. address data) with each lighting unit consecutively, where after reception of the configuration data, in each lighting unit the switching means is operated to activate the forward current output. In this way, the lighting units are automatically configured in their wiring order. This greatly simplifies installation of a lighting system. During subsequent operation, the lighting units may easily be controlled according to their order, so that lighting patterns may be displayed. Also, the number of lighting units in the system may in this way be determined automatically.

paragraph 0022, determining address in order,
[0022] ... Thus, preferably equidistant time slots, each associated with the corresponding position in the series connection, are used to determine the address for each lighting unit according to its order in the series connection.

paragraph 0023, determining address in order,
[0023] With this configuration method, the control unit of each lighting unit recognizes its place in the wiring order of the lighting units in the line. It may then assume a unique address according to a simple algorithm (e.g. the first lighting unit assumes address 1, a second lighting unit assumes address 2, and so forth). The system control unit on the other hand also associates the first lighting unit with this address, using the same algorithm (this can, however, be done offline, i.e. the system control unit is provided with an a-priori understanding of the relation between lighting unit in the line, and the associated address). 

paragraph 0054, assigning addresses in order,
[0054] As already explained, current source controller 16 may modulate the current I supplied by the current supply. This modulation is used to send configuration and control data to the individual control units 26 in the lighting units 4, 6, 8, so that LEDs 22 are operated in accordance with a desired pattern or sequence. Since, as explained, the current I is the same in all lighting units, the control messages sent commissioning, i.e. assigning of addresses, is done automatically following the order of the units in the series connection. The benefit of this automatic address assignment process is that no a-priori knowledge about the number and order of lighting units in a chain needs to be present at manufacturing time.

paragraph 0080, assigning addresses in order,
[0080] ... The intelligent current source 12 stores in its memory an addressing table, with logical position in the line (and assigned address) per lighting unit. Also, all of the lighting units may be aware of the 
).

The art of Knibbe is directed to lighting commissioning.
The art of Budde is directed to lighting commissioning.

The art of Knibbe and the art of Budde are analogous art because they are both directed to lighting commissioning.

The motivation to use the teachings of Budde with the teachings of Knibbe would have been the several benefits recited in Budde including (paragraph 0009): 
[0009] The inventive lighting system comprises a number of advantages over known systems. Wiring is kept to a minimum in the case of a series connection, so the wiring outlay is kept exceptionally low. No dedicated 

Therefore, because there is motivation to combine the teachings of Budde and the teachings of Knibbe as modified by Wendt, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to use the teachings of Budde with the teachings of Knibbe as modified by Wendt to produce the claimed invention.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Knibbe (EP 1966624 B1) as modified by Wendt 1, 4, 10, 11, 12, 13, 14, 15 above, further in view of Erdmann (U.S. Patent Application Publication 20110025469).

Regarding claim 5:
Knibbe teaches:
the memory is configured to receive the triggering procedure (paragraph 0025, the controller or processor in the UID executes instructions in the memory 135, which would have been a triggering procedure as shown below,
[0025] The various controllers may be any type of controller or processor, such as those described in U.S. 2003/0057887 , that is capable of providing control signals in response to input signals from the UID 100, executing instruction stored in the memory 135, for example, which may be any type of memory, RAM, ROM, removable memory, CD-ROM, and the like, also as described in U.S. 2003/0057887 . The various circuit elements may be integrated together in any combinations or may be separate units interconnected together.
paragraph 0024, software for the UID is executed from memory 135,
[0024] Determining the location of the UID 100 and the nearest light source(s) 120, as well as reconfiguration of the UID in accordance with its location and control of light attribute of the nearest light source(s) 120 are suited to be carried out by a computer software program running on the system controller 170 or UID controller 145, for example. Such software can of course be embodied in a computer-readable medium, such as an integrated chip, a peripheral device or memory of the system controller 170 or memory 135 of the UID 100, which may include a dedicated processor for performing in accordance with the present invention, or may be a general-purpose processor wherein only one of many functions operates for performing in accordance with the present invention. 
paragraph 0014, UID sends a trigger signal upon entering a zone, and this process would have been controlled by software in the memory above,
[0014] The UID 100 transmits a signal either ..., or upon entering a zone or range of a signal transmitted by the lamp transceiver 125. Upon )
Knibbe does not specifically teaches:

Erdmann teaches:
especially paragraph 0070, 0075, 0023, user enters list of device ids in order for use in commissioning, 
[0070] All the devices (the switches S.sub.1, S.sub.2, S.sub.3, S.sub.4, S.sub.5, S.sub.6, S.sub.7, the luminaires L.sub.1,1, L.sub.1,2, L.sub.2,1, L.sub.2,2, L.sub.3,1, L.sub.3,2, L.sub.4,1, L.sub.4,2, L.sub.4,3, L.sub.5,1, L.sub.5,2, L.sub.6,1, L.sub.6,2, L.sub.6,3 and the ventilator V.sub.7) are provided with an electronic tag T, for example an RFID tag, which stores an unique identifier associated with the device. An installer P who is to install the devices L.sub.1,1, L.sub.1,2, L.sub.2,1, L.sub.2,2, L.sub.3,1, L.sub.3,2, L.sub.4,1, L.sub.4,2, L.sub.4,3, L.sub.5,1, L.sub.5,2, L.sub.6,1, L.sub.6,2, L.sub.6,3, V.sub.7, S.sub.1, S.sub.2, S.sub.3, S.sub.4, S.sub.5, SD uses an installation tool 1 comprising an RFID reader for reading the identifier from the tag T of the device currently being installed with the installation tool 1. In this way, an inventory, such as a simple list of all devices installed on the floor (preferably in the order of their installation) is compiled and can be used for further commissioning of the device arrangement D or the ZigBee network.
[0075] Based on the detected identifiers ID.sub.1, ID.sub.2, ID.sub.3, an inventory IV of the installed luminaires L.sub.1, L.sub.2, L.sub.3 is compiled using a compiling unit 11 which may be realised in the controller 2 of the installing tool 1 in the form of a software module. The compiled inventory IV is stored in the memory 7 of the installing tool 1 and may also be transmitted via the interface 6 to the commissioning control system 30.
[0023] An appropriate commissioning system for commissioning a device arrangement comprises a number of electronic identification tags each tagged to a specific device of a device arrangement to be installed, and each associated with a unique identifier. The commissioning system further comprises a reading device carried by a device installer, for reading the unique identifier from an electronic identification tag which is tagged to a device currently being installed, a compiling unit for compiling an inventory of the installed devices using the read unique identifiers, and a commissioning control system for controlling the application logic configuration process of the devices using the inventory.
).


The art of Erdmann is directed to lighting commissioning.

The art of Knibbe and the art of Erdmann are analogous art because they are both directed to lighting commissioning.

The motivation to use the teachings of Erdmann with the teachings of Knibbe would have been the several benefits recited in Erdmann including (paragraph 0021): 
[0021] One obvious benefit of this solution that the information pertaining to the installation, necessary for the further commissioning of the device arrangement, may be collected during the usual tasks of the installer, without requiring any additional time-consuming and error-prone step. On the other hand, in contrast to known auto-commissioning procedures, the proposed method does not rely on established network infrastructure and thus can be applied quite early in the network setup process and does support piecemeal network installation. Furthermore, the method does not require considerable amounts of time or bandwidth.

.


Claims 6, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Knibbe (EP 1966624 B1) as modified by Wendt (U.S. Patent Application Publication 20120032601) as applied to claims 1, 4, 10, 11, 12, 13, 14, 15 above, further in view of Ewing (U.S. Patent 9374874).

Regarding claim 6:
Knibbe teaches:
paragraph 0025, the controller or processor in the UID executes instructions in the memory 135,
[0025] The various controllers may be any type of controller or processor, such as those described in U.S. 2003/0057887 , that is capable of providing control signals in response to input signals from the UID 100, executing instruction stored in the memory 135, for example, which may be any type of memory, RAM, ROM, removable memory, CD-ROM, and the like, also as described in U.S. 2003/0057887 . The various circuit elements may be integrated together in any combinations or may be separate units interconnected together.
paragraph 0024, software for the UID is executed from memory 135,
[0024] Determining the location of the UID 100 and the nearest light source(s) 120, as well as reconfiguration of the UID in accordance with its location and control of light attribute of the nearest light source(s) 120 are suited to be carried out by a computer software program running on the system controller 170 or UID controller 145, for example. Such software can of course be embodied in a computer-readable medium, such as an integrated chip, a peripheral device or memory of the system controller 170 or memory 135 of the UID 100, which may include a dedicated processor for performing in accordance with the present invention, or may be a general-purpose processor wherein only one of many functions operates for performing in accordance with the present invention. 
paragraph 0014, UID sends a trigger signal upon entering a zone, and this process would have been controlled by software in the memory above, which is a triggering procedure,
[0014] The UID 100 transmits a signal either ..., or upon entering a zone or range of a signal transmitted by the lamp transceiver 125. Upon detection of the UID signal when the UID 100 is in range of the lighting systems 115, the light fixtures 120 transmit lamp signals that include their unique identity as well as their locations which may be pre-stored in the lamp memory 140. 
) 
Knibbe does not specifically teaches:



Ewing teaches:
column 8, lines 5 – 15, zone code pushed to the device,
(39)    As a mere example, if the lighting element 17 is a member of a particular zone, then the zone identifier of such zone is pushed to and stored by the lighting element 17. Accordingly, the lighting element 17 is aware of which zones it is a member, and when the lighting element 17 receives a message (e.g., a command) pertaining to the zone, the lighting element 
column 6, lines 50 – 67, zones have a unique code, and the data (representation) can be accessed by the zone code,
(34)    A zone generally refers to a logical collection of light sources 23. For example, it may desirable to have each of a plurality of light sources 23 activated or otherwise controlled in a certain way in response to a detection by a sensor 27 of a given sensor element 18 or other event, such as a user input received from the communication device 33 or other device. In such an example, a zone may be defined that includes each of the foregoing light sources 23 as members of the zone, and such zone may be assigned a unique zone identifier. In the lighting configuration data 41, the zone identifier is correlated with the light identifiers of each of the light sources 23 that is a member of the identified zone. Thus, the data 41 can be accessed using the zone identifier as a key to determine which light sources 23 are members of the identified zone, thereby allowing the light sources 23 to be controlled on a per-zone basis.


column 22, lines 15 – 30, light icon representations are in a zone,

).
The art of Knibbe is directed to lighting commissioning.
The art of Ewing is directed to lighting commissioning.

The art of Knibbe and the art of Ewing are analogous art because they are both directed to lighting commissioning.
The motivation to use the teachings of Ewing with the teachings of Knibbe would have been the several benefits recited in Ewing including (column 2, lines 35-40): 

Therefore, because there is motivation to combine the teachings of Ewing and the teachings of Knibbe as modified by Wendt, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to use the teachings of Ewing with the teachings of Knibbe as modified by Wendt to produce the claimed invention.

Regarding claim 7:
Knibbe does not specifically teaches:
the processor is configured to link the identifier and the representation via the code. 

the processor is configured to link the identifier and the representation via the code (column 6, lines 50 – 67, zones have a unique code, and the data (representation) can be accessed by the zone code,
(34)    A zone generally refers to a logical collection of light sources 23. For example, it may desirable to have each of a plurality of light sources 23 activated or otherwise controlled in a certain way in response to a detection by a sensor 27 of a given sensor element 18 or other event, such as a user input received from the communication device 33 or other device. In such an example, a zone may be defined that includes each of the foregoing light sources 23 as members of the zone, and such zone may be assigned a unique zone identifier. In the lighting configuration data 41, the zone identifier is correlated with the light identifiers of each of the light sources 23 that is a member of the identified zone. Thus, the data 41 can be accessed using the zone identifier as a key to determine which light sources 23 are members of the identified zone, thereby allowing the light sources 23 to be controlled on a per-zone basis.
). 

Regarding claim 8:
Knibbe does not specifically teaches:
the processor is configured to generate the triggering information.
Wendt teaches:
the processor is configured to generate the triggering information  (paragraphs 0054, 0033-0037, 0039-0041, the trigger procedure described below is performed by a processor using an algorithm, and thus the processor generates triggering information,
[0054] According to yet another embodiment, the central controller is configured to identify individual light sources by means of an identifier generated by intensity modulation. ... The identifier is registered by the light sensor, and can then be decoded by the central controller. Furthermore, the modulation schemes can be selected to use orthogonal patterns that allow detection of each individual identifier even when all light sources are synchronously modulated. An advantage is that multiple light sources can be switched on synchronously during the auto-commissioning procedure since identifiers of light sources in the same room can be read in parallel.

[0033] FIG. 3 is a schematic block diagram illustrating an automatic commissioning procedure according to an embodiment of the invention. 
[0034] In step 301, all light sources are switched off by the central controller. 
[0035] Then, in step 302, the central controller receives a measurement signal from each light sensor. Each measurement signal indicates the light intensity as registered by the light sensor. This light intensity is stored in the memory of the central controller as an initial light intensity value for that light sensor. 
[0036] In step 303, one of the light sources is switched on by the central controller (while the other light sources remain switched off). 
[0037] In step 304, the central controller receives a new measurement signal from each light sensor.
[0039] In step 305, the relationships between the activated light source and each light sensor are stored in the memory of the central controller (i.e. it is stored whether the light source is in optical contact with the light sensor or not). 
[0040] In step 306, the activated light source is switched off. 
[0041] Steps 303 to 306 are then repeated for the other light sources until the relations between the light source and the light sensors have been checked for all light sources.
).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Knibbe (EP 1966624 B1) as modified by Wendt and Ewing as applied to claims 6, 7, 8 above, further in view of Erdmann (U.S. Patent Application Publication 20110025469).

Regarding claim 9:
Knibbe teaches:
the memory is configured to receive the triggering procedure (paragraph 0025, the controller or processor in the UID executes instructions in the memory 135, which would have been a triggering procedure as shown below,
[0025] The various controllers may be any type of controller or processor, such as those described in U.S. 2003/0057887 , that is capable of providing control signals in response to input signals from the UID 100, executing instruction stored in the memory 135, for example, which may be any type of memory, RAM, ROM, removable memory, CD-ROM, and the like, also as described in U.S. 2003/0057887 . The various circuit 
paragraph 0024, software for the UID is executed from memory 135,
[0024] Determining the location of the UID 100 and the nearest light source(s) 120, as well as reconfiguration of the UID in accordance with its location and control of light attribute of the nearest light source(s) 120 are suited to be carried out by a computer software program running on the system controller 170 or UID controller 145, for example. Such software can of course be embodied in a computer-readable medium, such as an integrated chip, a peripheral device or memory of the system controller 170 or memory 135 of the UID 100, which may include a dedicated processor for performing in accordance with the present invention, or may be a general-purpose processor wherein only one of many functions operates for performing in accordance with the present invention. 
paragraph 0014, UID sends a trigger signal upon entering a zone, and this process would have been controlled by software in the memory above,
The UID 100 transmits a signal either ..., or upon entering a zone or range of a signal transmitted by the lamp transceiver 125. Upon detection of the UID signal when the UID 100 is in range of the lighting systems 115, the light fixtures 120 transmit lamp signals that include their unique identity as well as their locations which may be pre-stored in the lamp memory 140.)
Knibbe does not specifically teaches:

Erdmann teaches:
especially paragraph 0070, 0075, 0023, user enters list of device ids in order for use in commissioning, 
[0070] All the devices (the switches S.sub.1, S.sub.2, S.sub.3, S.sub.4, S.sub.5, S.sub.6, S.sub.7, the luminaires L.sub.1,1, L.sub.1,2, L.sub.2,1, L.sub.2,2, L.sub.3,1, L.sub.3,2, L.sub.4,1, L.sub.4,2, L.sub.4,3, L.sub.5,1, L.sub.5,2, L.sub.6,1, L.sub.6,2, L.sub.6,3 are provided with an electronic tag T, for example an RFID tag, which stores an unique identifier associated with the device. An installer P who is to install the devices L.sub.1,1, L.sub.1,2, L.sub.2,1, L.sub.2,2, L.sub.3,1, L.sub.3,2, L.sub.4,1, L.sub.4,2, L.sub.4,3, L.sub.5,1, L.sub.5,2, L.sub.6,1, L.sub.6,2, L.sub.6,3, V.sub.7, S.sub.1, S.sub.2, S.sub.3, S.sub.4, S.sub.5, SD uses an installation tool 1 comprising an RFID reader for reading the identifier from the tag T of the device currently being installed with the installation tool 1. In this way, an inventory, such as a simple list of all devices installed on the floor (preferably in the order of their installation) is compiled and can be used for further commissioning of the device arrangement D or the ZigBee network.
[0075] Based on the detected identifiers ID.sub.1, ID.sub.2, ID.sub.3, an inventory IV of the installed luminaires L.sub.1, L.sub.2, L.sub.3 is compiled using a compiling unit 11 which may be realised in the controller 2 of the installing tool 1 in the form of a software module. The compiled inventory IV is stored in the memory 7 of the installing tool 1 and may also be transmitted via the interface 6 to the commissioning control system 30.
[0023] An appropriate commissioning system for commissioning a device arrangement comprises a number of electronic identification tags each tagged to a specific device of a device arrangement to be installed, and each associated with a unique identifier. The commissioning system further comprises a reading device carried by a device installer, for reading the unique identifier from an electronic identification tag which is tagged to a device currently being installed, a compiling unit for compiling an inventory of the installed devices using the read unique identifiers, and a commissioning control system for controlling the application logic configuration process of the devices using the inventory.


The art of Knibbe is directed to lighting commissioning.
The art of Erdmann is directed to lighting commissioning.

The art of Knibbe and the art of Erdmann are analogous art because they are both directed to lighting commissioning.

The motivation to use the teachings of Erdmann with the teachings of Knibbe would have been the several benefits recited in Erdmann including (paragraph 0021): 
[0021] One obvious benefit of this solution that the information pertaining to the installation, necessary for the further commissioning of the device arrangement, may be collected during the usual tasks of the installer, without requiring any additional time-consuming and error-prone step. On the other hand, in contrast to known auto-commissioning procedures, the proposed method does not rely on established network infrastructure and thus can be applied quite early in the network setup process and does support piecemeal 

Therefore, because there is motivation to combine the teachings of Erdmann and the teachings of Knibbe as modified by Wendt and Ewing, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to use the teachings of Erdmann with the teachings of Knibbe as modified by Wendt and Ewing to produce the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this 

The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure. 

Ferstl (U.S. Patent Application Publication 20110130851) teaches:   
[0023] A further option for assigning the position code to the identification code is to run through the lamps gradually in a predetermined sequence, in 


Budde (U.S. Patent Application Publication 20090026966 (corresponding patent issued in 2012)) teaches:  

[0003] WO-A-2005/096677 describes a lighting system, which may be used in offices and conference rooms. There are lighting units (lamps) installed in a room in known spatial positions. Each lighting unit comprises a wire connection or wireless connection to communicate with a controller unit. The controller unit is programmed to run an automatic commissioning process. Firstly, all lighting units are turned off, then an "on"-command is communicated to a first one of the lighting units to turn on this lighting unit. (Examiner note: this is performed sequentially by predefined address) The controller comprises a light measuring cell, by which it receives the light emitted from the lighting units. The spatial position of the lighting units is deduced from the perceived light direction and the perceived intensity level or light intensity changes. In this way, a lighting 

[0066] The central unit 56 controls the commissioning mechanism as follows: 
[0067] 0. Central unit 56 triggers the clustering procedure by sending a network-wide "prepare for clustering" message (e.g. to turn all lights off and tell them to ignore input from other control devices for the execution time of the clustering procedure). The central unit can be triggered automatically or by user interaction. 
[0068] One by one, the central unit 56 selects each network node "i" and sends a clustering message via the RF link to it with the semantics: >"i", introduce yourself<, where "i" runs between all identifiers of lighting units 40-54 as well as switches 36, 38. 
[0069] After receiving this clustering message, the node "i": 
[0070] Via the RF link, broadcasts (with limited broadcast range) the >hello "i"< message containing its address/identifier, 
[0071] For the purpose of optical signaling, switches on its lighting element 12 for a predefined period of time ("optical on period"). 
[0072] After receiving the >hello "i"< message each node "n" checks, if it also detects the light emitted by node `i` using its optical sensor: If the light is detected, node `n` sends a unicast "hello response" message with node "i" and node "n" addresses) to the central unit 56. If the light is not detected, no message is sent. 
[0073] When receiving "hello response" message(s), the central unit 56 adds the address of each node "n" to the list of cluster-mates of node "i". Optionally, the central unit 56 can remove each node "n" from the list of nodes to be introduced/clustered (as already belonging to the cluster of node "i"), thus shortening the list of nodes still to be introduced/clustered, i.e. reducing the amount of traffic and 
[0074] The procedure is repeated for any next node in the list of nodes to be introduced, until all nodes are assigned to a cluster. 
[0075] The central unit 56 assigns a unique identifier to each cluster, e.g. assigns the group address to it; it might be e.g. MAC, NKW or application layer multicast/group address or cluster identifier carried in an independent header field. Then, it informs each node in this cluster about the assigned name. 
[0076] This can be done by, addressing each node in a unicast or a broadcast message (payload list all nodes belonging to a given cluster together with the cluster identifier). Each of the nodes stores the cluster identifier, optionally it also updates the list of cluster mates.

Jovicic (U.S. Patent Application Publication 20160037293) teaches:   (also teaches displaying the locations, para 0079)
[0005] A correspondence between the time-stamped identifiers and the plurality of locations of the plurality of light fixtures may be determined by correlating the time-stamped identifiers with the time-stamped locations of the mobile device, which locations of the mobile device may have a reference that is known or determined with respect to the plurality of locations of the plurality of light fixtures. In another set of embodiments, light fixture commissioning may be performed semi-automatically or manually at a mobile device. In these latter embodiments, the mobile device may obtain identifiers of light fixtures from encoded light signals received at the mobile device and provide an interface via which the locations of light fixtures corresponding to the identifiers may be input or selected (e.g., from a displayed map of light fixture locations). In either set of light fixture commissioning embodiments, some or all of the locations of the plurality of light fixtures may in some cases be determined by the mobile device based on directions-of-arrival of the encoded light signals received at the mobile device and/or based on other information. 
[0006] In a first set of illustrative examples, a method for mapping light fixtures is described. In one configuration, the method may include receiving, at a mobile device, an encoded light signal from a light fixture in a plurality of light fixtures. The encoded light signal may be decoded to obtain an identifier associated with the light fixture, and a correspondence between the identifier and a plurality of locations of the mobile device with respect to a location of each light fixture of the plurality of light fixtures may be determined. 
[0079] In some embodiments, the interface function 605 may be used to display information corresponding to a number of light fixtures. The information may correspond to each of the plurality of light fixtures or just some of the plurality of light fixtures. In some embodiments, the displayed information may include a map of the number of light fixtures (as well as locations of walls and other elements of a building floor plan). In some 

Lorenzo Feri et al., English translation of Japanese Patent JP5404811, February 5, 2014; teaches (the devices are lights):
A control system is disclosed that is configured to control at least one controllable device. The device is assigned a corresponding identifier and is configured to transmit an identification signal including the identifier of the device. The control system includes a display that displays control items configured to control the controllable device. The control system also includes a receiver configured to wirelessly receive the identification signal including the identifier. The control system is configured to assign a position of the control item on the display to the device identified using the received identifier.
  Also disclosed is a method that allows a control system to control at least one controllable device. The device is configured to transmit an identification signal that is assigned a corresponding identifier and includes the identifier of the device. The identifier of the device is received and the position of the control item on the display is assigned to the device thus identified. The control item is displayed at 

Cavalcanti (U.S. Patent Application Publication 20120203841) teaches:   triggering devices and using the device identifier to determine a zone (also has associated EP patent in 2013).

Ewing (U.S. Patent 9374874) teaches most of claim 1.

Wendt (U.S. Patent Application Publication 20120032601) teaches triggering devices sequentially.

Erdmann (U.S. Patent Application Publication 20110025469) teaches user configured order for commissioning.

Knibbe (U.S. Patent Application Publication 20100231363) teaches triggering devices sequentially:
said controller being further configured to sequentially activate at least a subset of said plurality of controllable devices
[0026] In its simplest form, the controller of each luminaire 120 includes its location information in addition to a unique ID and transmits its ID and location to the system controller 130. The system controller 130 includes information regarding the building, such as floor maps, and thus may associate or correlate the received luminaire location with the particular room 110. The unique luminaire ID may be stored in a memory of the luminaire by the manufacturer for example, or may be randomly generated and assigned to the luminaire by the system controller 130, or a building master controller. The location of the luminaire may be stored in the luminaire memory upon installation of the luminaire in the particular location, such as by the installer or administrator of the building master controller.
[0031] In another embodiment, the detected luminaires 120 may be provided to the user for inspection and acceptance for example on a display 160 of the system controller 130, such as in the form of a list or in the form of a diagram indicating the room and the detected luminaires 120. For a more precise diagram of the room 110, sonar signals transmitted by the system controller 130 or a separate transmitter may be used to detect the room walls and construct a substantially precise map of the room. The position of the detected luminaires 120 may also be displayed in substantially precise positions on the map, particularly when triangulation is used to detect the luminaire positions, for example. 
[0032] The displayed map of the room including the luminaire may be presented to the user for verification and acceptance prior to allowing the displayed luminaire to join the limited network 110. The user may modify the map, such as move the mapped wall and/or luminaire positions on the screen 160, such as by dragging them to better represent the room and detected luminaires 120.



[0056] A sophisticated digital address controller 1200 and hierarchy provide control and direct information to and from the digital addresses of the ballast control modules in the system. ... The design of the communication system works in concert with the repeaters 910. The digital address system architecture performs an automated polling sequence through the repeaters 910 in order to have all the addresses in the network identify their local address, broadcast address, and frequency. This polling sequence permits the system to poll through all the addresses that were sent information from the data processing module 906. The polling sequence further narrows the scope of the address throughout a building and thus, reduces the possibility of errors, wireless null sets, and misread data addresses by identifying in advance 

Choong (U.S. Patent 8422401) teaches triggering devices sequentially

    PNG
    media_image8.png
    966
    916
    media_image8.png
    Greyscale
.

Budde (U.S. Patent Application Publication 20080231203) teaches:   accessing devices in a sequence:

    PNG
    media_image9.png
    1227
    1010
    media_image9.png
    Greyscale


Giannopoulos (U.S. Patent Application Publication 20060049935) teaches: (the control element is contemplated to be a graphical display symbol)

    PNG
    media_image10.png
    483
    716
    media_image10.png
    Greyscale



Gottschalk (U.S. Patent Application Publication 20150327010) teaches:
[0067] Mobile device 48 receives a device identifier for BMS device 44 (step 504). The device identifier may be received automatically from BMS device 44 (e.g., via a communications link) or received as a user input. For example, a technician can input the device identifier manually via user interface 19 or by scanning BMS device using onboard hardware of mobile device 48 (e.g., a RFID scanner, an optical scanner, etc.).    

    PNG
    media_image11.png
    521
    825
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    719
    960
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    334
    710
    media_image13.png
    Greyscale




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill whose telephone number is (571)272-7955.  The examiner can normally be reached on 11 AM - 7:30 PM M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RG
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127